Citation Nr: 1718742	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 11, 2008 to February 27, 2009, in excess of 50 percent from February 27, 2009 to May 4, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to January 1972 and from February 1975 to February 1979, including service in the Republic of Vietnam.  Among his decorations are the Combat Infantryman Badge and Republic of Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which awarded service connection for PTSD and assigned a 30 percent rating effective January 11, 2008.  Subsequently, additional VA treatment records were associated with the record within a year of that rating decision and were considered in the following December 2011 rating decision that increased the Veteran's PTSD rating from 30 percent to 50 percent, effective February 27, 2009.  However, since the RO never determined whether the additional VA treatment records constituted new and material evidence with respect to the May 2008 rating decision, that decision never became final and is the one currently on appeal to the Board.  See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010)(even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).  A subsequent May 2016 rating decision increased the rating assigned to the Veteran's PTSD from 50 to 70 percent effective May 4, 2016. 

In June 2010, the Veteran elected a hearing before a Decision Review Officer, but withdrew this request in a December 2011 statement.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In March 2015, the Board remanded the claim for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings. 

FINDING OF FACT

The Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas for the entire appeal period, due to such symptoms as suicidal ideation, impaired impulse control, obsessional rituals, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD are met from January 11, 2008 to May 4, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  A rating in excess of 70 percent for PTSD is denied for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASON AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that the currently assigned PTSD ratings are not adequate and warrant higher ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

Upon review of the totality of the record, the Board finds that a rating of 70 percent is warranted for the Veteran's service-connected PTSD for the entire appeal period, effective from January 11, 2008.

Initially, the Board notes that the Veteran is also diagnosed with nonservice-connected depressive disorder not otherwise specified (NOS).  The evidence of record does not sufficiently distinguish the symptoms of this disorder from his service-connected PTSD.  Thus, the Board's instant discussion attributes all of the Veteran's mental health symptoms to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Here, there is evidence of social impairment with deficiencies in most areas.  The Veteran reported that he has never had friends since returning from Vietnam and that people make him nervous, especially Vietnamese people.  See April 2008 VA examination report.  He reported social withdrawal and suicidal ideation, but denied any intent or plan.  Id.; see also Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017) (". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.")  The Veteran's symptoms were noted to be exacerbated with the current military conflict and his son's desire to enter the military.  Id.  The April 2008 VA examiner determined that the Veteran's psychosocial functional status was moderately impaired and assigned a Global Assessment of Functioning (GAF) score of 52, reflective of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  A March 2009 VA treatment record assigned the Veteran a GAF score of 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Id.

At the April 2009 VA examination, the Veteran reported a strained relationship with his spouse and denied any current social relationships.  The examiner noted that the Veteran's stress increased due to his son's recent enlistment in the Army.  A June 2011 VA treatment record revealed the Veteran's worsening PTSD marked by occasional suicidal ideation. 

In an April 2013 VA treatment record, the Veteran reported poor sleep with frequent nightmares and difficulty concentrating.  The Veteran stated he was arrested for domestic violence, which involved an altercation with his son.  He stated that his son got mad at him and pulled a knife on him, and he reacted by hurting his son.  See April 2013 VA treatment record.  At that time he was assigned a GAF score of 50, reflective of reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Id.  The Veteran testified the incident with his son was an isolated event and that he likes to go out to the woods and stay away from everybody, especially when he gets mad.  See Board Hearing Transcript at 16.  The Veteran also testified to the fact that he has thought about killing himself many times over the years.  Id. at 24.  He also endorsed a history of history of suicidal ideation at the May 2016 VA examination.  The Veteran stated that checks all the locks before sleeping but is scared to sleep because he gets nightmares and sometimes sleeps with a shotgun although he dislikes weapons.  Id. at 12, 18.

Occupationally, the Veteran reported more distressing recollections of his military service and sleep disruption, resulting in decreased work performance.  See April 2008 VA examination report.  He stated problems with work efficiency and productivity, upon which his supervisors reportedly commented.  The Veteran described his inability to concentrate or sleep and believed that he would lose his job as a result.  See March 2009 statement.  The April 2009 VA examination report revealed that the Veteran's recent memory was mildly impaired and his decreased concentration affected his occupational functioning.  Since he stopped working, the Veteran stated that his PTSD symptoms had worsened because he has more time to think about his past experiences.  See May 2016 VA examination report.

Based on the evidence of record described above, indicating symptoms of suicidal ideation, impaired impulse control, obsessional rituals, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships, the Board finds that a rating of 70 percent is warranted throughout the entire appeal period.

The Veteran's symptoms, however, do not approximate a rating of 100 percent as they are not of such a severity, frequency or duration, to result in total occupational and social impairment.  In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; disorientation to time or place; or memory loss for own occupation, or own name, and the Veteran does not contend otherwise.  The Board acknowledges that the symptoms noted in DC 9411 are not exhaustive, but merely demonstrative of the type and severity of symptoms necessary to approximate the 100 percent evaluation.  However, in the present case, the Veteran has not shown any of the symptoms listed above, or any other symptomatology reflective of total social and occupational impairment.  As such, a rating in excess of 70 percent is not warranted at any point during the appeal period.



ORDER

A 70 percent rating, but no higher, for PTSD is granted from January 11, 2008 to May 4, 2016.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


